Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-12 of U.S. Patent No. 11,154,896 B2 in view of Borland et al. (US 2001/0013554 A1). 
Claim 1 of the  instant claims and claim 1 of the US patent 11,154,896, both claim a method of manufacturing a vibratable membrane for use in an aerosol generator. The difference being that claim 1 of the instant claims require “the through holes are formed using an electroforming process” and claim 1 of the US patent require “the through holes are formed using a laser drilling process”. 
Borland et al. in the same field of endeavor discloses a method of manufacturing a plate for “aerosolizing of fine liquid droplets”, ¶0001, wherein a plurality of holes (14, Fig. 1) are formed using an electroforming process (¶0053-0054). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of US Patent No. 11,154,896 to use the electroforming process to create the holes as taught by Borland et al. wherein using a known technique to improve similar devices in the same way, yielding predictable results. Claim 2 depends upon a rejected claim.

Instant claims
U.S. Patent No. 11,154,896
1.  A method of manufacturing a vibratable membrane for use in an aerosol generator for generating an aerosol from a fluid, comprising: 
providing a vibratable membrane having a first side for contact with the fluid and an opposite second side, and 
providing the membrane with a plurality of through holes penetrating the membrane from the first side to the second side, 
whereby the fluid passes the through holes from the first side to the second side when the membrane is vibrated for generating the aerosol at the second side, 
each through hole having a nozzle portion, wherein a ratio of a total length of each through hole to a length of the nozzle portion is at least 4, and 
wherein the through holes are formed using an electroforming process.
1. A method of manufacturing a vibratable membrane for use in an aerosol generator for generating an aerosol from a fluid, comprising: 
providing a vibratable membrane having a first side for contact with the fluid and an opposite second side, and 
providing the membrane with a plurality of through holes penetrating the membrane from the first side to the second side, whereby the fluid passes the through holes from the first side to the second side when the membrane is vibrated for generating the aerosol at the second side, 
each through hole having a nozzle portion, wherein a ratio of a total length of each through hole to a length of the nozzle portion is at least 4, and wherein the through holes are formed using a laser drilling process including at least two laser drilling stages for forming each of the through holes.
3. The method of claim 1, wherein the nozzle portion is formed to be substantially cylindrical or conical.

4. The method of claim 1, wherein the through holes are formed to have two or more portions and the nozzle portion.

5. The method of claim 1, wherein one end of the nozzle portion is formed to terminate flush with the second side.

6. The method of claim 1, wherein the total length of the through holes is at least 50 μm.

7. The method of claim 1, wherein the total length of the through holes is at least 70 μm.

8. The method of claim 1, wherein the total length of the through holes is at least 90 μm.

9. The method of claim 1, wherein the ratio of the total length of each through hole to the length of the nozzle portion is in a range of 4 to 10.

10. The method of claim 1, wherein the length of the nozzle portion is less than least 25 μm.

11. The method of claim 1, wherein the length of the nozzle portion is less than least 20 μm.

12. The method of claim 1, wherein the length of the nozzle portion is less than least 15 μm.
2. The method of claim 1, wherein the nozzle portion is formed to be substantially cylindrical or conical.

3. The method of claim 1, wherein the through holes are formed to have two or more portions and the nozzle portion.

4. The method of claim 1, wherein one end of the nozzle portion is formed to terminate flush with the second side.

5. The method of claim 1, wherein the total length of the through holes is at least 50 μm.

6. The method of claim 1, wherein the total length of the through holes is at least 70 μm.

7. The method of claim 1, wherein the total length of the through holes is at least 90 μm.

9. The method of claim 8, wherein the ratio of the total length of each through hole to the length of the nozzle portion is in a range of 4 to 10.

10. The method of claim 1, wherein the length of the nozzle portion is less than 25 μm.

11. The method of claim 1, wherein the length of the nozzle portion is less than 20 μm.

12. The method of claim 1, wherein the length of the nozzle portion is less than 15 μm.


Allowable Subject Matter
Claims 1-12 would be allowable once a terminal disclaimer is filed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art being Sauzade (US 2010/0044460 A1)  which discloses a method of providing a vibratable membrane having a plurality of through holes for use with an aerosol generator. Borland et al. (US 2001/0013554 A1) and Ikeda (US 2002/0157956 A1), both disclosing a method of making a hole structure for use in a fluid agitating apparatus. Sauzade, Borland et al. and Ikeda fails to teach or suggest “a ratio of a total length of each through hole to a length of the nozzle portion is at least 4” as required of independent claim 1. There is no obvious reason to modify the methods of the prior art to have the missing feature. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761               

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761